DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a heat dissipation system as recited by independent claim 1, comprising:
a supporting platform comprising a body portion, the body portion comprising an inlet, a plurality of outlets, a flow channel communicating the inlet with the plurality of outlets, and a mounting position for mounting a functional device, the inlet, the plurality of outlets and the flow channel together forming a medium circulation passage, wherein the body portion comprises a main beam and a reinforcement beam, the main beam and the reinforcement beam intersect and connect with each other, the plurality of outlets are provided on the main beam and are arranged at intervals in an extending direction of the main beam, and a cross section of one of the end portions of the main beam in the extending direction has a decreasing tendency along the extending direction; and
a heat exchange apparatus which communicates with the medium circulation passage and delivers a cooling medium into the medium circulation passage, the cooling medium flowing through the inlet and the flow channel and flowing out of the outlet to exchange heat with the functional device.

With respect to claim 13 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a supporting platform for use in conjunction with a heat exchange apparatus as recited by independent claim 13, comprising:
a body portion, 
the body portion comprising an inlet, a plurality of outlets, a flow channel communicating the inlet with the plurality of outlets, and a mounting position for mounting a functional device; 
the inlet, the plurality of outlets and the flow channel together forming a medium circulation passage, the medium circulation passage being connected to the heat exchange apparatus, and a cooling medium delivered by the heat exchange apparatus flowing through the inlet and the flow channel and flowing out of the plurality of outlets to exchange heat with the functional device, 
wherein the body portion comprises a main beam and a reinforcement beam, the main beam and the reinforcement beam intersect and connect with each other, the plurality of outlets are provided on the main beam and are arranged at intervals in an extending direction of the main beam, and a cross section of one of the end portions of the main beam in the extending direction has a decreasing tendency along the extending direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832